848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel Henderson JONES, Petitioner-Appellant,v.Glenn HABERLAIN, Warden, Respondent-Appellee.
No. 88-5056.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

1
Before ENGEL, Chief Judge, DAVID NELSON, Circuit Judge, and DAVID S. PORTER, Senior District Judge.*

ORDER

2
The petitioner moves to proceed on the basis of his informal brief on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
A Harlan County, Kentucky jury convicted the petitioner of rape.  He received a life sentence.  He filed four previous federal habeas corpus proceedings.  The district court dismissed the present petition as an abuse of the writ.  Rule 9(b), Rules Governing Sec. 2254 Cases.  We agree with the conclusions of the district court for the reasons stated in the magistrate's report as adopted by the district court.


4
The motion to proceed on the basis of the informal brief is granted.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation